Citation Nr: 0403034	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-08 695A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $74,712.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the VA 
Indianapolis, Indiana RO, which found that the veteran had 
acted in bad faith and denied a waiver of recovery of the 
overpayment of pension benefits in the amount of $74,712.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2003.


FINDINGS OF FACT

1.  The veteran had been in receipt of nonservice-connected 
pension benefits since 1982.  

2.  The veteran was informed in writing on several occasions 
that his monthly pension payment was calculated based upon 
his report of no income from any source, including no Social 
Security benefits, and this notification specifically 
informed him that it was his duty to immediately report any 
change of income, and further notified him again that he must 
immediately notify VA if he had any change in income and that 
his failure to do so would result in an overpayment which was 
subject to recovery by VA.  

3.  Eligibility Verification Reports (EVR's) from 1986 to 
1994 show that the veteran claimed no income from any source 
during those years; and the veteran was not precluded or 
substantially hindered from accurately reporting all income 
from every source during the period of his receipt of pension 
benefits as a result of physical and/or psychiatric 
disability.  

4.  Statements from the Internal Revenue Service, the Social 
Security Administration, and his spouse's employer indicated 
that the veteran and his wife had wage income beginning in 
1993 and continuing until at least 1996.

5.  The veteran's pension benefits, previously calculated on 
the basis of his receipt of no income from any source, were 
terminated based on consideration of his countable wage 
income and this retroactive award action resulted in an 
overpayment of $74,712.  

6.  The veteran's actions in failing to report all income 
from every source in a timely manner, including from Social 
Security and earned wages, despite clear notification to him 
by VA that it was necessary that he do so to avoid the 
creation of overpayment and subsequent recovery, resulted in 
unfair or deceptive dealing by one who sought to gain thereby 
at another's expense and which is shown to have been 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences.  


CONCLUSION OF LAW

The veteran's bad faith actions giving rise to the 
overpayment of pension benefits of $74,712 preclude 
consideration of waiver of recovery of that indebtedness.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of the overpayment of 
pension benefits in the amount of $74,712.  He states that to 
repay the debt would be a hardship for him and his wife.  In 
addition, the veteran reported that he was misinformed about 
the nature of his benefits; that he stopped reporting his 
income when someone told him that he was receiving service-
connected compensation and not pension.  

I.  Factual Background

Several VA Form 20-8993 Notification Letters were sent to the 
veteran in 1988, 1989, 1990, 1991, and 1994 noting 
adjustments to the veteran's pension amount based upon review 
of his Eligibility Verification Reports (EVR).  These 
notification letters also informed the veteran that he must 
tell the RO immediately if there is any change in the amount 
of income, and that failure to inform the VA promptly of 
income changes may result in the creation of an overpayment.

EVR's from 1986 through 1994 show that the veteran indicated 
that he and his wife had 0 income for those years.  

Effective February 1994, the RO terminated the veteran's 
pension benefits.  The RO received information from an 
employer and the Social Security Administration that showed 
the veteran and his spouse had wages during 1993 and 
continuing every year until at least 1996.  Those wages 
should have been reported as income to VA.  Specifically, 
financial and employer documents noted wages of $3,077 in 
1993, $9,394 in 1994, and $11,988 in 1995.  It also showed 
that the veteran's spouse had wages of $2,798 in 1993, 1994, 
1995, and projected wages of $2,400 in 1996.  

In August 1996, the RO informed the veteran that VA recently 
matched 1993 income reported to VA with 1993 income reported 
to the Internal Revenue Service (IRS) for the purpose of 
verifying entitlement to VA benefits.  A letter was sent to 
the veteran in February 1996, requesting verification or 
correction of the same income amounts.  The veteran neither 
returned the letter nor verified the information.  As a 
result, the RO requested a Field Examination for the purpose 
of having the veteran verify income reported to the IRS, but 
not to VA.  The February 1997 Field Examination Report noted 
that the examiner made three attempts to see the veteran.  
The first time he left an FL-30 letter to which the veteran 
did not respond.  Then, during the second attempt, the 
examiner noticed someone moving around inside the house, but 
he/she would not answer the door.  Finally, during the third 
attempt, the examiner did not find anyone home.  The examiner 
did not leave the FL-30 letter during the second and third 
visits.  The examiner also attempted to get the veteran's 
phone number through directory assistance, but it was 
unlisted.  It was apparent to the examiner that the veteran 
was avoiding contact.  

In September 1999, the RO notified the veteran that he owed 
VA $74, 712.  The veteran requested a waiver of overpayment 
in October 1999.  

A January 2002 VA Form 1042 - Referral of Indebtedness to 
Committee on Waivers and Compromises noted that the cause of 
the indebtedness was that of unreported income, covering a 
period from February 1, 1993 to August 31, 1999.  A January 
2002 decision denied the waiver of overpayment based on a 
finding of bad faith.  

The veteran timely appealed the denial of the waiver of 
overpayment.  

In an October 2001 sworn statement, the veteran asserted that 
he thought he was in receipt of VA service-connected 
compensation benefits since 1992, and that someone at the 
Indianapolis VA told him to fill out the wages as "0" 
income like he had previously done.  The veteran maintained 
that he never denied that he was working or that he had an 
intent to defraud the government.  

The veteran's wife also indicated that she believed the 
veteran was in receipt of VA service-connected compensation 
benefits for the last several years and that they were not 
required to report their income.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2003.  The veteran 
testified that while he was hospitalized for back surgery, he 
was told that he had service-connected compensation benefits 
and that he therefore did not need to continue reporting his 
income.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), requiring 
VA to provide enhanced duties to assist and notify, is not 
applicable in the instant case as the statute at issue in the 
present appeal is found in Chapter 53 of Title 38 of the 
United States Code, which concerns special provisions 
relating to VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Nonetheless, the Board finds that the 
veteran in this case has been duly notified of the laws and 
regulations applicable to waiver of pension overpayments, and 
the evidence being considered, and he has been provided an 
opportunity to present any relevant evidence and argument in 
advancement of his appeal.  Careful review of the file does 
not indicate nor does the veteran contend that there is any 
additional relevant evidence available which has not been 
collected for review.  

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person having an interest in obtaining waiver of 
such recovery or the collection of such indebtedness (or any 
interest thereof).  38 U.S.C.A. § 5302(c).  

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  A 
debtor's conduct in connection with a debt arising from 
receipt of VA benefits exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government.  Any indication of fraud, 
misrepresentation, or bad faith will preclude granting waiver 
of any overpayment.  38 C.F.R. § 1.965(b)(2) (2003).  

The veteran has an obligation to report changes in factors 
affecting his entitlement to pension.  A veteran who is 
receiving pension must promptly notify VA of any material 
change or expected change in his income or other 
circumstances which would affect his entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he will 
begin to receive additional income.  38 C.F.R. §§ 3.256, 
 3.660 (2003).  

Upon careful consideration of all of the evidence on file, 
the Board concludes that the veteran's actions giving rise to 
any overpayments at issue in this case of $74,712 clearly and 
convincingly demonstrates an indication of unfair or 
deceptive dealing by the veteran who sought to gain thereby 
at the Government's expense.  The evidence clearly 
demonstrates that the veteran failed to report all income 
from every source from 1993 through at least 1996, in a 
timely and accurate manner, a duty of which he was clearly 
notified at the time he was initially awarded entitlement to 
VA pension benefits.  

The Board finds it noteworthy that the veteran asserts that 
he stopped reporting annual income because he believed that 
he was in receipt of service-connected benefits.  
Nonetheless, there is no indication in the claims file that 
service connection was ever granted for any disability; and 
furthermore, the claims file is void of any written statement 
or notification indicating that the veteran was in receipt of 
service-connected compensation benefits.  

The veteran claims he was given wrong information concerning 
the nature of his benefits, but he is unable to recall the 
name or names of the persons who allegedly misinformed him 
that he need not continue reporting his income to VA.  

The Board also finds noteworthy, the February 1997 Field 
Examiner's conclusion that the veteran was obviously trying 
to avoid contact.

In light of the foregoing, the Board finds that the evidence 
collectively reflects an intention to seek an unfair 
advantage, with knowledge of the likely consequences, and 
such actions did indeed result in a loss to the Government.  
38 C.F.R. § 1.965(b)(2) (2003).  The rules regarding the 
receipt of VA pension benefits are clear and those rules were 
made clear to the veteran at the time he was initially 
approved for payment of VA pension benefits.  The rules were 
reiterated each time there was an amendment to the amount of 
pensions benefits paid to the veteran over a period of 
several years.  The veteran's actions giving rise to the 
overpayment at issue totaling $74,712 resulted from the 
veteran's bad faith in failing to timely and accurately 
report his wage income, and this bad faith precludes 
consideration of waiver of any part of the overpayment at 
issue as a matter of law.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.965 (2003).  




ORDER

Waiver of recovery of an overpayment of VA pension benefits 
of $74,712 is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



